Case 1:5-6-00379-PKE Decument275 Filed 03/28/21 Bage 4 of 4

t
MS
MosKoOoOWIT2 &® BooK, LLP

345 Seventh Avenue, 21° Floor
Avraham C. Moskowitz New York, NY 10001

AMoskowitz@mb-lp.com Phone: (212) 221-7999
Fax: (212) 398-8835

 

March 25, 2021
By ECF

Hon. P. Kevin Castel Application Granted.

US. District Judge
U.S. Courthouse So Ordered

o Ordered: a fA _.
New York NY 10007 2" Hon. P. Kevin Castel, U.S.D.S.
ee eee

Re: United States v. Geovanny Fuentes Ramirez
56 15 Cr. 379 (PKC)

Dear Judge Castel:

[on behalf of defendant Geovanny Fuentes Ramirez, I respectfully request that the
Court extend the defendant’s time to file post-trial motions pursuant to Rules 29 and 33 of the
Federal Rules of Criminal procedure through and including April 23, 2021. |The reason for this
request is that the Passover holiday, coupled with the press of other work that was pushed back
during trial and must now be completed, will make it impossible to complete the required
research and briefing within the 14-day period otherwise provided by the Rules.

Thank you in advance for your consideration of this request.
Respectfully submitted,

Onder ©

Avraham C. Moskowitz

 

cc: Eylan Schulman, Esq. (by email)

 
